     Case 5:19-cv-01063-JEM Document 23 Filed 07/10/20 Page 1 of 10 Page ID #:1508



 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10

11                                                )
     DESTENE MARIE MCMINN,                        )    Case No. EDCV 19-01063-JEM
12                                                )
                         Plaintiff,               )
13                                                )    MEMORANDUM OPINION AND ORDER
                  v.                              )    AFFIRMING DECISION OF THE
14                                                )    COMMISSIONER OF SOCIAL SECURITY
   ANDREW M. SAUL,                                )
15 Commissioner of Social Security,               )
                                                  )
16                       Defendant.               )
                                                  )
17

18                                           PROCEEDINGS
19         On June 1, 2019, Destene Marie McMinn (“Plaintiff” or “Claimant”) filed a complaint
20 seeking review of the decision by the Commissioner of Social Security (“Commissioner”)

21 denying Plaintiff’s applications for Social Security Disability Insurance benefits and

22 Supplemental Security Income benefits. (Dkt. 1.) The Commissioner filed an Answer on

23 September 26, 2019. (Dkt. 16.) On April 2, 2020, the parties f iled a Joint Stipulation (“JS”).

24 (Dkt. 22.) The matter is now ready for decision.

25         Pursuant to 28 U.S.C. § 636(c), both parties consented to proceed bef ore this
26 Magistrate Judge. After reviewing the pleadings, transcripts, and administrative record (“AR”),

27 the Court concludes that the Commissioner’s decision must be affirmed and this case

28 dismissed with prejudice.
     Case 5:19-cv-01063-JEM Document 23 Filed 07/10/20 Page 2 of 10 Page ID #:1509



 1                                            BACKGROUND

 2         Plaintiff is a 52 year-old female who applied for Social Security Disability Insurance

 3 benefits on July 1, 2015, and Supplemental Security Income benefits on September 28, 2015,

 4 alleging disability beginning December 10, 2013. (AR 15.) The ALJ determined that Plaintiff

 5 has not engaged in substantial gainful activity since December 10, 2013, the alleged onset

 6 date. (AR 17.)

 7         Plaintiff’s claims were denied initially on January 20, 2016, and on reconsideration on

 8 March 21, 2016. (AR 15.) Plaintiff filed a timely request for hearing on April 27, 2016. (AR

 9 15.) On February 27, 2018, the Administrative Law Judge (“ALJ”) Luke A. Brennan held a

10 video hearing from Albuquerque, New Mexico. (AR 15.) Plaintiff appeared and testified in

11 Moreno Valley, California, and was represented by counsel. (AR 15.) Vocational expert (“VE”)

12 Sonia L. Peterson also appeared and testif ied at the hearing via telephone. (AR 15.)

13         The ALJ issued an unfavorable decision on June 21, 2018. (AR 15-28.) T he Appeals

14 Council denied review on April 9, 2019. (AR 1-3.)

15                                         DISPUTED ISSUES

16         As reflected in the Joint Stipulation, Plaintiff raises only the following disputed issue as

17 ground for reversal and remand:

18         1.     Whether the ALJ properly considered McMinn’s testimony.

19                                       STANDARD OF REVIEW

20         Under 42 U.S.C. § 405(g), this Court reviews the ALJ’s decision to determine whether

21 the ALJ’s findings are supported by substantial evidence and free of legal error. Smolen v.

22 Chater, 80 F.3d 1273, 1279 (9th Cir. 1996); see also DeLorm e v. Sullivan, 924 F.2d 841, 846

23 (9th Cir. 1991) (ALJ’s disability determination must be supported by substantial evidence and

24 based on the proper legal standards).

25         Substantial evidence means “‘more than a mere scintilla,’ but less than a

26 preponderance.” Saelee v. Chater, 94 F.3d 520, 521-22 (9th Cir. 1996) (quoting Richardson v.

27 Perales, 402 U.S. 389, 401 (1971)). Substantial evidence is “such relevant evidence as a

28

                                                      2
     Case 5:19-cv-01063-JEM Document 23 Filed 07/10/20 Page 3 of 10 Page ID #:1510



 1 reasonable mind might accept as adequate to support a conclusion.” Richardson, 402 U.S. at

 2 401 (internal quotation marks and citation omitted).

 3         This Court must review the record as a whole and consider adverse as well as

 4 supporting evidence. Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006). W here

 5 evidence is susceptible to more than one rational interpretation, the ALJ’s decision m ust be

 6 upheld. Morgan v. Comm’r of the Soc. Sec. Admin., 169 F.3d 595, 599 (9th Cir. 1999).

 7 “However, a reviewing court must consider the entire record as a whole and may not affirm

 8 simply by isolating a ‘specific quantum of supporting evidence.’” Robbins, 466 F.3d at 882

 9 (quoting Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989)); see also Orn v . Astrue, 495

10 F.3d 625, 630 (9th Cir. 2007).

11                                  THE SEQUENTIAL EVALUATION

12         The Social Security Act defines disability as the “inability to engage in any substantial

13 gainful activity by reason of any medically determinable physical or mental impairment which

14 can be expected to result in death or . . . can be expected to last for a continuous period of not

15 less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The Commissioner has

16 established a five-step sequential process to determine whether a claimant is disabled. 20

17 C.F.R. §§ 404.1520, 416.920.

18         The first step is to determine whether the claimant is presently engaging in substantial

19 gainful activity. Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007). If the claimant is engaging

20 in substantial gainful activity, disability benefits will be denied. Bowen v. Yuckert, 482 U.S. 137,

21 140 (1987). Second, the ALJ must determine whether the claimant has a severe impairment or

22 combination of impairments. Parra, 481 F.3d at 746. An impairment is not severe if it does not

23 significantly limit the claimant’s ability to work. Smolen, 80 F.3d at 1290. Third, the ALJ must

24 determine whether the impairment is listed, or equivalent to an impairment listed, in 20 C.F.R.

25 Pt. 404, Subpt. P, Appendix I of the regulations. Parra, 481 F.3d at 746. If the impairment

26 meets or equals one of the listed impairments, the claimant is presumptively disabled. Bowen,

27 482 U.S. at 141. Fourth, the ALJ must determine whether the impairment prevents the

28 claimant from doing past relevant work. Pinto v. Massanari, 249 F.3d 840, 844-45 (9th Cir.

                                                     3
     Case 5:19-cv-01063-JEM Document 23 Filed 07/10/20 Page 4 of 10 Page ID #:1511



 1 2001). Before making the step four determination, the ALJ first must determine the claimant’s

 2 residual functional capacity (“RFC”). 20 C.F.R. § 416.920(e). The RFC is “the most [one] can

 3 still do despite [his or her] limitations” and represents an assessment “based on all the relevant

 4 evidence.” 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1). T he RFC must consider all of the

 5 claimant’s impairments, including those that are not severe. 20 C.F.R. §§ 416.920(e),

 6 416.945(a)(2); Social Security Ruling (“SSR”) 96-8p.

 7         If the claimant cannot perform his or her past relevant work or has no past relevant work,

 8 the ALJ proceeds to the fifth step and must determine whether the impairment prevents the

 9 claimant from performing any other substantial gainful activity. Moore v. Apfel, 216 F.3d 864,

10 869 (9th Cir. 2000). The claimant bears the burden of proving steps one through four,

11 consistent with the general rule that at all times the burden is on the claimant to establish his or

12 her entitlement to benefits. Parra, 481 F.3d at 746. Once this prima facie case is established

13 by the claimant, the burden shifts to the Commissioner to show that the claimant may perform

14 other gainful activity. Lounsburry v. Barnhart, 468 F.3d 1111, 1114 (9th Cir. 2006). T o support

15 a finding that a claimant is not disabled at step five, the Commissioner must provide evidence

16 demonstrating that other work exists in significant numbers in the national economy that the

17 claimant can do, given his or her RFC, age, education, and work experience. 20 C.F.R.

18 § 416.912(g). If the Commissioner cannot meet this burden, then the claimant is disabled and

19 entitled to benefits. Id.

20                                         THE ALJ DECISION

21         In this case, the ALJ determined at step one of the sequential process that Plaintiff has

22 not engaged in substantial gainful activity since December 10, 2013, the alleged onset date.

23 (AR 15.)

24         At step two, the ALJ determined that Plaintiff has the following medically determinable

25 severe impairments: degenerative disc disease of the cervical spine status post fusion,

26 degenerative disc disease of the lumbar spine, and status post right shoulder surgery. (AR 18-

27 20.)

28

                                                     4
     Case 5:19-cv-01063-JEM Document 23 Filed 07/10/20 Page 5 of 10 Page ID #:1512



 1         At step three, the ALJ determined that Plaintiff does not have an impairment or

 2 combination of impairments that meets or medically equals the severity of one of the listed

 3 impairments. (AR 20.)

 4         The ALJ then found that Plaintiff has the RFC to perform a light work as defined in 20

 5 CFR §§ 404.1567(b) and 416.967(b) with the following limitations:

 6         Claimant can lift and carry twenty pounds occasionally and ten pounds frequently.

 7         Claimant can stand or walk for six hours in an eight-hour workday, and she can sit

 8         for six hours in an eight-hour workday. Claimant can never climb ladders, ropes,

 9         or scaffolds, but she can occasionally climb ramps and stairs. Claimant can

10         occasionally kneel, balance, stoop, crouch, and crawl, and she can frequently

11         reach in any direction with the bilateral upper extremities.

12 (AR 20-26.) In determining the above RFC, the ALJ made a determination that Plaintiff’s

13 subjective symptom allegations were “not entirely consistent” with the medical evidence and

14 other evidence of record. (AR 22.)

15         At step four, the ALJ found that Plaintiff is not able to perform her past relevant work as

16 an administrative clerk. (AR 26.) The ALJ, however, also found at step five that, considering

17 Claimant’s age, education, work experience, and RFC, there are jobs that exist in significant

18 numbers in the national economy that Claimant can perform, including the jobs of office helper,

19 photocopy machine operator, and price marker. (AR 26-27.)

20         Consequently, the ALJ found that Claimant is not disabled within the meaning of the

21 Social Security Act. (AR 27-28.)

22                                            DISCUSSION

23         The ALJ decision must be affirmed. The ALJ’s RFC is supported by substantial

24 evidence.

25 I.      THE ALJ PROPERLY DISCOUNTED PLAINTIFF’S
           SUBJECTIVE SYMPTOM ALLEGATIONS
26
           Plaintiff contends that the ALJ erred in discounting Plaintiff’s subjective symptom
27
     allegations. The Court disagrees.
28

                                                     5
     Case 5:19-cv-01063-JEM Document 23 Filed 07/10/20 Page 6 of 10 Page ID #:1513



 1         A.     Relevant Federal Law

 2         The ALJ’s RFC is not a medical determination but an administrative finding or legal

 3 decision reserved to the Commissioner based on consideration of all the relevant evidence,

 4 including medical evidence, lay witnesses, and subjective symptoms. See SSR 96-5p; 20

 5 C.F.R. § 1527(e). In determining a claimant’s RFC, an ALJ must consider all relevant evidence

 6 in the record, including medical records, lay evidence, and the effects of symptoms, including

 7 pain reasonably attributable to the medical condition. Robbins, 446 F.3d at 883.

 8         The test for deciding whether to accept a claimant’s subjective symptom testimony turns

 9 on whether the claimant produces medical evidence of an impairment that reasonably could be

10 expected to produce the pain or other symptoms alleged. Bunnell v. Sullivan, 947 F.2d 341,

11 346 (9th Cir. 1991); see also Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998); Sm olen, 80

12 F.3d at 1281-82 esp. n.2. The Commissioner may not discredit a claimant’s testimony on the

13 severity of symptoms merely because they are unsupported by objective medical evidence.

14 Reddick, 157 F.3d at 722; Bunnell, 947 F.2d at 343, 345. If the ALJ finds the claimant’s pain

15 testimony not credible, the ALJ “must specifically make findings which support this conclusion.”

16 Bunnell, 947 F.2d at 345. The ALJ must set forth “findings sufficiently specific to permit the

17 court to conclude that the ALJ did not arbitrarily discredit claimant’s testimony.” Thomas v.

18 Barnhart, 278 F.3d 947, 958 (9th Cir. 2002); see also Rollins v . Massanari, 261 F.3d 853, 857

19 (9th Cir. 2001); Bunnell, 947 F.2d at 345-46. Unless there is ev idence of malingering, the ALJ

20 can reject the claimant’s testimony about the severity of a claimant’s symptoms only by offering

21 “specific, clear and convincing reasons for doing so.” Smolen, 80 F.3d at 1283-84; see also

22 Reddick, 157 F.3d at 722. The ALJ must identify what testimony is not credible and what

23 evidence discredits the testimony. Reddick, 157 F.3d at 722; Smolen, 80 F.3d at 1284.

24         B.     Analysis

25         Plaintiff alleges she suffers from depressive disorder, anxiety, obsessive-compulsive

26 disorder, degenerative disc disease of the lumbar spine, and status post right shoulder surgery.

27 (AR 22.) As a result, Plaintiff alleges she experiences pain, does not handle stress well, and

28 cannot work. (AR 22.) The ALJ did find that Plaintiff had the medically determinable severe

                                                    6
     Case 5:19-cv-01063-JEM Document 23 Filed 07/10/20 Page 7 of 10 Page ID #:1514



 1 impairments of degenerative disc disease of the cervical spine status post fusion, degenerative

 2 disc disease of the lumbar spine, and status post right shoulder surgery. (AR 18.)

 3 Notwithstanding these impairments, the ALJ assessed Plaintiff with a reduced range of light

 4 work RFC (AR 20-26) and determined that she could perform work in the national economy.

 5 (AR 26-27.) Consequently, the ALJ concluded Plaintiff was not disabled from the alleged onset

 6 date of December 10, 2013 (AR 15), through the date of decision on June 21, 2018. (AR 27-

 7 28.)

 8         In determining Plaintiff’s RFC, the ALJ concluded that Plaintiff’s medically determinable

 9 impairments reasonably could be expected to cause the alleged symptoms. (AR 22.) The ALJ,

10 however, also found that Plaintiff’s statements regarding the intensity, persistence, and limiting

11 effects of these symptoms are “not entirely consistent” with the medical evidence and other

12 evidence of record. (AR 22.) Because the ALJ did not make any finding of malingering, he

13 was required to provide clear and convincing reasons supported by substantial evidence for

14 discounting Plaintiff’s subjective symptom allegations. Smolen, 80 F.3d at 1283-84;

15 Tommasetti v. Astrue, 533 F.3d 1035, 1039-40 (9th Cir. 200 8). The ALJ did so.

16                1.     Objective Medical Evidence
17         The ALJ found that Plaintiff’s subjective symptom allegations were inconsistent with the
18 objective medical evidence. (AR 22, 26.) An ALJ is permitted to consider whether there is a

19 lack of medical evidence to corroborate a claimant’s alleged symptoms so long as it is not the

20 only reason for discounting a claimant’s subjective symptom allegations. Burch v. Barnhart,

21 400 F.3d 676, 680-81 (9th Cir. 2005). Plaintif f underwent spinal fusion surgery in 2008 and

22 right shoulder arthroplasty surgery in August 2014. She improved after both surgeries,

23 “markedly” in the case of her shoulder. Plaintiff, however, does not discuss or even

24 acknowledge her improvement in her symptoms and limitations. In February 2015, Plaintiff had

25 normal coordination and ambulated with normal heel to toe gait, demonstrating no discomfort.

26 (AR 23.) Although her neck had areas of tenderness, her neck range of motion was eighty

27 percent and her upper extremity range of motion was ninety percent of normal. (AR 23.) Her

28 strength was 5/5 and her sensation was intact. (AR 23.) In May 2015, Plaintiff’s right shoulder

                                                    7
     Case 5:19-cv-01063-JEM Document 23 Filed 07/10/20 Page 8 of 10 Page ID #:1515



 1 had ninety degrees of internal and external rotation, forty five degrees of abduction and fifty

 2 degrees of extension. (AR 23.)

 3         In June 2015, Plaintiff’s gait was normal and her cervical spine was tender to palpation.

 4 (AR 23.) in August 2015, she complained of right shoulder pain, but her right upper extremity

 5 strength was normal and it was not tender to palpation. (AR 23.) In October 2015, an MRI

 6 showed mild narrowing of both neural foramina. (AR 24.) In December 2015, Plaintiff had

 7 normal shoulder pain symptoms. (AR 24.)

 8         In March 2016, Plaintiff’s neck range of motion was eighty percent of normal and her

 9 shoulder range of motion was ninety percent of normal. (AR 24.) In August 2016, an MRI of

10 the cervical spine showed mild to moderate narrowing of the left neural foramen. (AR 24.) In

11 July 2017, an MRI of the right shoulder showed no abnormality. (AR 24.) In September 2017,

12 Plaintiff’s neck range of motion was eighty percent of normal and her shoulder range of motion

13 was ninety percent of normal, with negative straight leg raising, intact sensation, and 5/5

14 strength. (AR 24.)

15         State agency reviewing physicians Dr. G. Spellman and Dr. S. Lee both assessed

16 Plaintiff with a reduced range of light work RFC. (AR 24, 80-81, 95-96.) They opined Plaintiff

17 could lift and carry 20 pounds occasionally and 10 pounds frequently. (AR 24.) They further

18 opined that Plaintiff could occasionally climb ramps and stairs. (AR 24.) Dr. Lee opined

19 Plaintiff could perform limited overhead reaching with the right upper extremity. (AR 24.)

20 There is no medical opinion in the record from a treating physician assessing functional

21 limitations greater than the RFC assessed by Dr. Spellman and Dr. Lee, and by the ALJ.

22 Plaintiff does not discuss or address any of the above medical evidence or medical opinion

23 evidence, in particular the evidence of improvement. Plaintiff’s only argument is that her

24 surgeries were non-conservative modes of treatment, but this assertion does not speak to her

25 functional limitations post-surgery and certainly does not establish disability in the face of so

26 much medical evidence to the contrary. The ALJ’s RFC regarding Plaintiff’s musculoskeletal

27 impairments and limitations is supported by substantial evidence.

28

                                                     8
     Case 5:19-cv-01063-JEM Document 23 Filed 07/10/20 Page 9 of 10 Page ID #:1516



 1         As to Plaintiff’s alleged mental impairments, the ALJ determined that Plaintiff had no

 2 more than mild limitations in functioning. (AR 18-19.) The ALJ found Plaintiff’s mental

 3 limitations were nonsevere. (AR 19.) The ALJ’s findings were supported by two State agency

 4 physicians, Dr. K. Loomis and Dr. B. Moura, who opined Plaintiff had overall mild limitations in

 5 social functioning and in maintaining concentration, persistence, and pace. (AR 25, 79, 93,

 6 872.) Again, Plaintiff does not address or acknowledge the ALJ’s assessment of Plaintiff’s

 7 mental health limitations and symptoms or the opinions of the State agency physicians. The

 8 ALJ’s nonsevere mental impairment assessment is supported by substantial evidence.

 9                2.     Inconsistent Daily Activities

10         The ALJ also found that Plaintiff’s daily activities are inconsistent with her alleged

11 disabling limitations (AR 22, 26), which is a legitimate consideration in evaluating subjective

12 symptom allegations. Bunnell, 947 F.2d at 345-46. Here, Pla intiff washes laundry, cleans

13 counters, drives, shops, pays bills, attends to her personal hygiene, and prepares simple

14 meals. (AR 22.) Plaintiff contends that these activities do not mean she can work a full time

15 job, but they do indicate her symptoms are not as severe as alleged. See Valentine v. Comm’r,

16 574 F.3d 685, 694 (9th Cir. 2009).

17                                                  ***

18         Plaintiff disagrees with the ALJ’s evaluation of the medical and other evidence of record,

19 but it is the ALJ’s responsibility to resolve conflicts in the medical evidence and ambiguities in

20 the record. Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). Where the ALJ’s

21 interpretation of the record is reasonable, as it is here, it should not be second-g uessed.

22   Rollins, 261 F.3d at 857; Thomas, 278 F.3d at 954 (“Where the evidence is susceptible to

23 more than one rational interpretation, one of which supports the ALJ’s decision, the ALJ’s

24 conclusion must be upheld.”).

25         The ALJ discounted Plaintiff’s subjective symptom allegations for clear and convincing

26 reasons supported by substantial evidence.

27                                                  ***

28         The ALJ’s RFC is supported by substantial evidence.

                                                     9
     Case 5:19-cv-01063-JEM Document 23 Filed 07/10/20 Page 10 of 10 Page ID #:1517



 1                                               ***

 2         The ALJ’s nondisability determination is supported by substantial evidence and free of

 3 legal error.

 4                                             ORDER

 5         IT IS HEREBY ORDERED that Judgment be entered affirming the decision of the

 6 Commissioner of Social Security and dismissing this case with prejudice.

 7

 8 DATED: July 10, 2020                                   /s/ John E. McDermott
                                                         JOHN E. MCDERMOTT
 9                                                UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  10
